Kirkpatrick, C. J.
The offence of which it is alleged this man has been guilty, is neither a contempt of court, nor does it fall within the denomination of malpractice. It would appear to *me, therefore, that he must be first convicted of the crime by a jury of his country before we can proceed against him for such an offence; for suppose he should be brought to the bar, and should say he was not guilty, we could not try the fact.
Scott said, that an antecedent conviction was by no means essential to enable the court to proceed in a case of this kind. The general rule was, that if the attorney denies the charges made against him, they will dismiss the complaint; —but in some cases they will disbar him, though he deny the fact. 1 Tidd’s Prac. 59, let. H. Cowp. 829; 1 Jac. Law Dist. title Attorney 170-3; 1 Bac. Abr. 192, title Attorney. To shew that courts would interfere and' disbar *199attorneys for dishonest conduct, in cases not falling under the head of contempt or malpractice, and that, too, before there had been, a conviction, he cited the case of Levi S. Burr, decided in the Circuit Court of the United States, District of Columbia, and reported 1 Crim. Bee. 503; also Stryker’s ease, ibid. 330.

Curia advisare vult.

At a subsequent day in the term,
Kirkpatrick, C. Ji
said — We have reflected upon this case, and do not see how we can do any thing in it, because the court seems to be confined to cases of malpractice, or to crimes which are of the nature of the crimen falsi, and for which there has been a conviction.
Ford, J.
An attorney may be struck off the roll — I. For a breach of the rules of the court. 2. For breach of any of his official duties. 3. For all such crimes and misdemeanors as affect his moral character. But in this third class of cases, we cannot proceed in the ordinary way; there ought always to be a previous conviction before this court can interfere. All the cases cited sanction this distinction, except the case from the District of Columbia, which is anomalous.
Rossell, J. concurred.
Rule refused.